Exhibit 10(k)(4)

AMENDMENT NO. 3
TO
ALLTEL CORPORATION PENSION PLAN
(January 1, 2001 Restatement)

WHEREAS, ALLTEL Corporation (the "Company") maintains the ALLTEL Corporation
Pension Plan, as amended and restated effective as of January 1, 2001, and as
subsequently amended, (the "Plan"); and

WHEREAS, the Company desires further to amend the Plan;

NOW THEREFORE, BE IT RESOLVED, that the Company hereby amends the Plan,
effective as set forth herein, in the respects hereinafter set forth:

 1. Effective as of March 1, 2003, Section 13 of the Plan is amended by adding
    the following Section 13. 41 thereto:

13.41 Employees of Cellular XL Associates, L.P.

 a. Effective Date - March 1, 2003.

    Account

    - None.

    Minimum Normal Retirement Pension

    - None.

    Minimum Early Retirement Pension

    - None.

    Minimum Disability Retirement Pension

    - None.

    Minimum Deferred Vested Pension

    - None.

    Minimum Death Benefit

    - None.

    Prior Plan Offset

    - Not Applicable.

    Provision Relative to Section 401(a)(12) of the Code

    - Not Applicable.
    Miscellaneous
    - See APPENDIX RR - SPECIAL PROVISIONS APPLICABLE TO CERTAIN EMPLOYEES OF
    CELLULAR XL ASSOCIATES, L.P., which follows immediately hereafter.

APPENDIX RR
SPECIAL PROVISIONS APPLICABLE TO CERTAIN EMPLOYEES
OF


CELLULAR XL ASSOCIATES, L.P.



Effective as of March 1, 2003, certain employees of Cellular XL Associates, L.P.
became employees of the Controlled Group.

Notwithstanding any other provision of the Plan, effective March 1, 2003, the
Plan is modified as set forth below with respect to active employees of Cellular
XL Associates, L.P. who became employees of the Controlled Group on March 1,
2003.

 A. Section 1.07 is modified by adding to the definition thereof the following:

    1.07RR "Basic Compensation" shall include only amounts earned on or after
    March 1, 2003.

 B. Section 1.14 is modified by adding to the definition thereof the following:

    1.14RR "Compensation" shall include only amounts earned on or after March 1,
    2003.

 C. Section 1.37(g) is modified as follows:

    1.37(g)RR  Vesting Service

     a. A Participant's eligibility for benefits under the Plan shall be
        determined by his period of Vesting Service, in accordance with the
        following:

     i.   Service Prior to March 1, 2003: An Employee's period(s) of employment
          with Cellular XL Associates, L.P. prior to March 1, 2003, shall be
          counted as Vesting Service to the extent that such periods would have
          counted under the Plan if such employment had been with the Company.
    
     ii.  Service From and After March 1, 2003: In accordance with the
          provisions of Section 1.37(g).
    
     iii. Notwithstanding any other provision of the Plan, there shall be no
          duplication of Vesting Service (or Vesting Years of Service) by reason
          of any restoration of, crediting of, or granting of service in respect
          of any single period or otherwise.

 D. Section 1.37(d) is modified as follows:

    1.37(d)RR Benefit Service

     a. The amount of the benefit payable to or on behalf of a Participant shall
        be determined on the basis of his Benefit Service, in accordance with
        the following:
    
         i.  Benefit Service Prior to March 1, 2003: None.
        
         ii. Benefit Service From and After March 1, 2003: In accordance with
             the provisions of Section 1.37(d).

   -2-

   E.   Section 1.37(f) is modified as follows:

1.37(f)RR  Eligibility Year of Service

 a. A Participant's Eligibility Years of Service under the Plan shall be
    determined in accordance with the following:

     i.   Service Prior to March 1, 2003: An Employee's period(s) of employment
          with Cellular XL Associates, L.P. prior to March 1, 2003, shall be
          counted as Eligibility Years of Service to the extent that such
          periods would have counted under the Plan if such employment had been
          with the Company.
    
     ii.  Service From and After March 1, 2003: In accordance with the
          provisions of Section 1.37(f).
    
     iii. Notwithstanding any other provision of the Plan, there shall be no
          duplication of Eligibility Years of Service under the Plan by reason
          of any restoration of, crediting of, or granting of service in respect
          of any single period or otherwise.

> > 2.      Effective as of March 3, 2003, a Schedule B-1 to Appendix MM is
> > added to the end of Appendix MM to the Plan to provide as follows:

SCHEDULE B-1 TO APPENDIX MM

SUPPLEMENTAL INCOME PROTECTION PROGRAM - 2003

1.       For purposes of implementing the agreement, reached March 3, 2003,
between the Communication Workers of America and ALLTEL Communications and the
resulting Memorandum of Understanding executed April 8, 2003, the provisions of
this Schedule B-1 to Appendix MM shall apply to any Member (including any
regular part-time Employee) who retires under the terms of this Schedule B-1 to
Appendix MM on any date on or before June 15, 2003, designated by the Employer
of the Member, who was eligible for a retirement Benefit as of March 7, 2003 and
whose job classification is Technician - Customer Fulfillment (all levels),
Cable Technician, or Technician - Digital Services (all levels) as listed in
Table I of Section 4.01(c)(2)(A-1) of this Appendix MM and who accepted within
30 days (or such longer period of time as the Employer of the Member shall
determine) an offer by the Employer of the Member to retire and receive
supplemental retirement benefits as described in this Schedule B-1 to Appendix
MM, pursuant to the terms and conditions of Appendix 4 of the Labor Agreement
between the Communication Workers of America and ALLTEL Nebraska, Inc. effective
October 16, 2001; and

2.        A Member who retires under the terms of this Schedule B-1 to Appendix
MM shall receive supplemental retirement benefits equal to:

           (a)     $400 monthly until the end of the month in which the Member's
62nd birthday

                     occurs, and 

 

-3-

 

           (b)     $200 monthly from the first of the month following the
Member's 62nd birthday until the

                     end of the month in which the Member's 65th birthday
occurs, and

           (c)     A lump sum payment based on years of Net Credited Service, as
follows:

20-25 years                  $3,000
25-30 years                  $3,500
30 or more years         $4,000

                     Such lump sum payment will be payable not later than 60
days after the date of the

                     Member's retirement.

 

           (d)     In no event shall the total payments made under this Schedule
B-1 to Appendix MM to

                     any one Member exceed $24,000.

 

           (e)     The supplemental benefit amounts in paragraphs 2(a), (b), (c)
and (d) of this

                     Schedule B-1 to Appendix MM shall be prorated for regular
part-time Employees at

                     the rate of a fraction, the numerator of which is the
average number of weekly hours

                     for which the Employee was paid during the six months
immediately preceding his

                     separation from service and the denominator of which is 40.
Any hour paid at a

                     premium rate shall be counted as one hour.

 

           (f)      A Member who has attained age 65 on or before June 15, 2003
shall not be entitled

                     to receive monthly payments under paragraphs 2(a) or 2(b)
of this Schedule B-1 to

                     Appendix MM but shall be entitled to receive the lump sum
payment under paragraph

                     2(c) of this Schedule B-1 to Appendix MM.

3.         Monthly supplemental benefits shall commence within one month of the
Member's retirement and shall continue until the earliest to occur of any of the
following events:

            (a)     the end of the month in which the Member's 65th birthday
occurs,

            (b)     the Member's death, or

            (c)     the Member's reemployment by the Employer or an Affiliated
Company.

   3.    Effective as of May 2, 2003, a Schedule B-2 to Appendix MM is added to
the end of Appendix MM to the Plan to provide as follows:

SCHEDULE B-2 TO APPENDIX MM

SUPPLEMENTAL INCOME PROTECTION PROGRAM - 2003

1.           For purposes of implementing the Force Adjustment Policy (between
Communication Workers of America and ALLTEL Nebraska, Inc. effective October 16,
2001) and of which the Employer gave appropriate notice on May 2, 2003, the
provisions of this Schedule B-2 to Appendix MM shall apply to any Member
(including any regular part-time Employee) who retires under the terms of this
Schedule B-2 to

-4-

Appendix MM on any date on or before July 2, 2003, designated by the Employer of
the Member, who was eligible for a retirement Benefit as of May 2, 2003 and
whose job classification is Technician - Customer Fulfillment (all levels),
Cable Technician, Facility Technician, Technician - Digital Services (all
levels), Accounting Machine Operator, Advanced Clerical, Mail Carrier/Coin
Collector, Mail Clerk, Copy Center Operator, Building Maintenance Mechanic,
Building Service Attendant and Monitor, Assignment Clerk, Cellular/Phone Center
Technician, Clerk-Typist, Dispatcher, Frame Attendant, PBX Operator,
Receptionist, Repair Service Attendant, Service Representative,
Technician-Service Assurance (all levels), Materials Distribution Specialist
(all levels), Technician-Network Construction (all levels), Technician-Network
Switching (all levels) and Technician-Network Transport (all levels) as listed
in Table I of Section 4.01(c)(2)(A-1) of this Appendix MM and who accepted
within 30 days (or such longer period of time as the Employer of the Member
shall determine) an offer by the Employer of the Member to retire and receive
supplemental retirement benefits as described in this Schedule B-2 to Appendix
MM, pursuant to the terms and conditions of the Force Adjustment Policy (between
Communication Workers of America and ALLTEL Nebraska, Inc. effective October 16,
2001).

2.            A Member who retires under the terms of this Schedule B-2 to
Appendix MM shall receive supplemental retirement benefits equal to:

               (a)     $400 monthly until the end of the month in which the
Member's 62nd birthday

                         occurs, and

 

               (b)     $200 monthly from the first of the month following the
Member's 62nd birthday until

                         the end of the month in which the Member's 65th
birthday occurs, and

               (c)     A lump sum payment based on years of Net Credited
Service, as follows:

20-25 years              $3,000
25-30 years              $3,500
30 or more years     $4,000

                          Such lump sum payment will be payable not later than
60 days after the date of the

                          Member's retirement.

 

                (d)     In no event shall the total payments made under this
Schedule B-2 to Appendix

                          MM to any one Member exceed $24,000.

 

                (e)     The supplemental benefit amounts in paragraphs 2(a),
(b), (c) and (d) of this

                          Schedule B-2 to Appendix MM shall be prorated for
regular part-time Employees

                          at the rate of a fraction, the numerator of which is
the average number of weekly

                          hours for which the Employee was paid during the six
months immediately

                          preceding his separation from service and the
denominator of which is 40. Any

                          hour paid at a premium rate shall be counted as one
hour.

 

                 (f)     A Member who has attained age 65 on or before July 2,
2003 shall not be entitled

                          to receive monthly payments under paragraphs 2(a) or
2(b) of this 

 

-5-

 

                          Schedule B-2 to Appendix MM but shall be entitled to
receive the lump sum

                          payment under paragraph 2(c) of this Schedule B-2 to
Appendix MM.

 

3.              Monthly supplemental benefits shall commence within one month of
the Member's

                 retirement and shall continue until the earliest to occur of
any of the following events:

                 (a)     the end of the month in which the Member's 65th
birthday occurs,

                 (b)     the Member's death, or

                 (c)     the Member's reemployment by the Employer or an
Affiliated Company.

IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused this
Amendment No. 3 to ALLTEL Corporation Pension Plan (January 1, 2001 Restatement)
to be executed on this 3rd day of June, 2003.

ALLTEL CORPORATION


By: /s/Scott T. Ford

Title: President & CEO

 

 

-6-